Order issued October 29, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-15-00108-CR
                                  No. 05-15-00109-CR
                       ________________________________________

                               ALEXIS MURILLO, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                                         ORDER

                       Before Justices Lang-Miers, Brown, and Schenck

       Based on the Court’s opinion of this date, we GRANT the June 24, 2015 motion of

Sharita Blacknall for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Sharita Blacknall as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Alexis Murillo,

TDCJ No. 1977033, Hilltop Unit, 1500 State School Road, Gatesville, Texas, 76598-2996.

                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE